                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
JAMES MAURICE KEARSE,               :
                                    :
          Petitioner,               :    Civ. No. 18-14191 (NLH)
                                    :
     v.                             :    OPINION
                                    :
RECORDS SUPERVISOR,                 :
                                    :
          Respondent.               :
___________________________________:

APPEARANCE:
James Maurice Kearse, No. 33223-057
FCI – Fort Dix
P.O. Box 2000
Fort Dix, NJ 08640
     Petitioner Pro Se

HILLMAN, District Judge

     Petitioner James Maurice Kearse, an inmate presently

incarcerated at the Federal Correctional Institution at Fort Dix

in Fort Dix, New Jersey, seeks to bring this Petition for Writ

of Habeas Corpus pursuant to 28 U.S.C. § 2241, without

prepayment of the filing fee or the submission of an application

to proceed in forma pauperis.    See ECF No. 1 (Petition).

     Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks
to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.    If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.    L. Civ. R. 81.2(c).

     Here, Petitioner did not prepay the $5.00 filing fee for a

habeas petition as required by Local Civil Rule 54.3(a), nor did

Petitioner submit a complete application for leave to proceed in

forma pauperis.    Petitioner must either submit the filing fee or

a complete application to proceed in forma pauperis.

CONCLUSION

     For the reasons set forth above, the Clerk of the Court will

be ordered to administratively terminate this action, without

filing the Petition or assessing a filing fee. 1    Petitioner will


1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.

                                  2
be granted leave to apply to re-open within 30 days so long as

he complies with the requirement to either pay the filing fee or

submit a complete application to proceed in forma pauperis.     An

appropriate Order follows.



Dated: September 28, 2018            s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                3
